         Case 1:20-cv-00288-SLC Document 16 Filed 08/13/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007   The requested extension of time
                                                                                until September 14, 2020 to file
                                                  August 12, 2020               the supplemental certified record
                                                                                is GRANTED.
By CM/ECF
                                                                                The Clerk of Court is respectfully
Honorable Sarah L. Cave                                                         directed to close the Letter-
United States Magistrate Judge                                                  Motion at ECF No. 15.
United States Courthouse
500 Pearl St.                                                                   SO ORDERED        8/13/2020
New York, NY 10007-1312

   Re:     Iris Carmen Laporte vs. Saul, 1:20-cv-00288-SLC

Dear Judge Cave:

This Office represents Andrew Saul, the Commissioner of Social Security (Commissioner) in the
above-referenced action pursuant to 42 U.S.C. § 405(g), challenging a decision by the
Commissioner to deny plaintiff’s application for program benefits. Pursuant to a July 15, 2020
Order, the Commissioner is to file a supplemental certified administrative transcript containing a
missing hearing transcript by August 14, 2020. The undersigned respectfully requests a 30-day
extension of this deadline to September 14, 2020, to file the supplemental certified
administrative record.

This is the Commissioner’s first request for an extension of the deadline to file this supplemental
certified administrative transcript. The extension is necessary because teleworking and other
temporary workplace changes have significantly impacted the operations of the Social Security
Administration’s Office of Appellate Operations (OAO) and materially affected its ability to
prepare certified administrative records, including obtaining transcriptions of hearing recordings
from private contractors. Over the past few months OAO has begun producing records using a
virtual preparation process, and worked to expand and improve this process. Although the
current process is working better, OAO needs additional transcription capacity from its transcript
typing service contractors, as the effects of the pandemic have also resulted in staffing and
processing problems for those contractors. Mindful that all claimants deserve Federal court
review as soon as possible, OAO continues to increase its productivity and is working to increase
the capacity of its transcription typing services.

Lastly, Plaintiff consents to the requested extension.
         Case 1:20-cv-00288-SLC Document 16 Filed 08/13/20 Page 2 of 2

                                                                                       Page 2


Thank you for Your Honor’s consideration.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                   By:      Padma Ghatage
                                            Padma Ghatage
                                            Special Assistant United States Attorney
                                            c/o Social Security Administration
                                            Office of General Counsel
                                            26 Federal Plaza, Room 3904
                                            New York, NY 10278
                                            Tel.: (212) 264-0981
                                            Fax: (212) 264-6372
                                            padma.ghatage@ssa.gov
cc: Charles Binder, Esq.
